                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

LORETTA ANN LOZANO,

                    Plaintiff,

v.                                                            No. CV 19-130 CG

ANDREW SAUL,
Commissioner of the
Social Security Administration,

                    Defendant.

                  ORDER GRANTING DEFENDANT’S UNOPPOSED
                      MOTION TO REVERSE AND REMAND

      THIS MATTER is before the Court on Defendant’s Unopposed Motion to

Remand for Further Proceedings, (Doc. 26), filed December 11, 2019. The Court, noting

that the Motion is unopposed, finds that the Motion is well-taken and shall be

GRANTED.

      The Court hereby REVERSES the Commissioner’s decision in this matter under

sentence four of 42 U.S.C. § 405(g) and REMANDS the case to the Commissioner for

further administrative proceedings and to obtain additional evidence as needed. Upon

remand, the Social Security Administration’s Appeals Council will remand the matter to

a new ALJ for a de novo hearing and new decision.

      IT IS SO ORDERED.


                            _________________________________
                            THE HONORABLE CARMEN E. GARZA
                            CHIEF UNITED STATES MAGISTRATE JUDGE
